            Case 4:15-cv-01247-HSG Document 128 Filed 04/09/21 Page 1 of 4



1    QUINN EMANUEL URQUHART & SULLIVAN LLP
     Diane Doolittle (Cal. Bar No. 142046)
2    dianedoolittle@quinnemauel.com
     555 Twin Dolphin Dr., 5th Floor
3    Redwood Shores, California 94065
     Telephone: (650) 801-5000
4    Facsimile: (650) 801-5100

5    Attorneys for Plaintiffs
6
     (additional counsel listed on signature page)
7
                          UNITED STATES DISTRICT COURT
8
                        NORTHERN DISTRICT OF CALIFORNIA
9
                                  OAKLAND DIVISION
10
     ASHTON WOODS HOLDINGS, L.L.C.;        )           CASE NO. 4:15-cv-01247-HSG
11   BEAZER HOMES HOLDINGS CORP.;          )
     CALATLANTIC GROUP, INC.; D.R. HORTON  )           Hon. Haywood S. Gilliam, Jr.
12   LOS ANGELES HOLDING COMPANY, INC.;
     HOVNANIAN ENTERPRISES, INC.; KB       )
13   HOME; MERITAGE HOMES CORPORATION;     )           PLAINTIFFS’ AND L&W’S
     M/I HOMES, INC.; PULTE HOME           )           STIPULATION OF
14   CORPORATION; THE DREES COMPANY;       )           DISMISSAL AND
     TOLL BROTHERS, INC.; TRI POINTE       )           ORDER
15   HOMES, INC.,
                                           )
16             Plaintiffs,                 )
                                           )
17   vs.                                   )
                                           )
18   USG CORPORATION; UNITED STATES
     GYPSUM COMPANY; L&W SUPPLY            )
19   CORPORATION; NEW NGC, INC.; LAFARGE )
     NORTH AMERICA, INC.; CONTINENTAL      )
20   BUILDING PRODUCTS, INC.; CERTAINTEED )
     GYPSUM, INC.; AMERICAN GYPSUM         )
21   COMPANY LLC; TIN, INC., d/b/a TEMPLE-
     INLAND, INC.; PABCO BUILDING          )
22   PRODUCTS, LLC.,                       )
                                           )
23             Defendants.
24

25

26

27

28

                        PLAINTIFFS’ AND L&W’S STIPULATION OF DISMISSAL
                                  CASE NO. 4:15-CV-01247-HSG
                Case 4:15-cv-01247-HSG Document 128 Filed 04/09/21 Page 2 of 4



1                                       STIPULATION

2          Plaintiffs Ashton Woods Holdings, L.L.C., Beazer Homes Holdings Corp.,

3    CalAtlantic Group, Inc., D.R. Horton Los Angeles Holding Company, Inc.,

4    Hovnanian Enterprises, Inc., KB Home, Meritage Homes Corporation, M/I Homes,

5    Inc., Pulte Home Corporation, The Drees Company, Toll Brothers, Inc., and TRI

6    Pointe Homes, Inc. (collectively, “Plaintiffs”) and Defendant L&W Supply

7    Corporation (“L&W”) stipulate as follows:

8          WHEREAS, on April 2, 2021, Plaintiffs and L&W signed a binding term

9    sheet setting forth an agreement to settle all matters in controversy between the

10   parties;

11         NOW, THEREFORE, the Parties hereby stipulate and agree to the following:

12         x        Plaintiffs hereby dismiss all claims against USG Corp., United States
13         Gypsum Company, and L&W Supply Corporation with prejudice. Fed. R. Civ.

14         P. 41(a). Each shall bear their own costs, expenses, and attorneys’ fees.

15         IT IS SO STIPULATED

16   DATED: April 8, 2021                  Respectfully submitted,
17   /s/ Gary T. Lafayette                 /s/ Kevin Y. Teruya
     LAFAYETTE & KUMAGAI                   QUINN EMANUEL URQUHART &
18   LLP                                   SULLIVAN LLP
     Gary T. Lafayette (SBN 088666)        Diane Doolittle (Cal. Bar No. 142046)
19   glafayette@lkclaw.com                 dianedoolittle@quinnemauel.com
     1300 Clay Street, Suite 810           555 Twin Dolphin Dr., 5th Floor
20   Oakland, CA 94612                     Redwood Shores, California 94065
     Telephone: (415) 357-4600             Telephone: (650) 801-5000
21   Facsimile: (415) 357-4605             Facsimile: (650) 801-5100
22                                         Bruce Van Dalsem (Cal. Bar No. 124128)
                                           brucevandalsem@quinnemanuel.com
23                                         Kevin Y. Teruya (Cal. Bar No. 235916)
                                           kevinteruya@quinnemanuel.com
24                                         Adam B. Wolfson ( Cal. Bar No. 262125)
                                           adamwolfson@quinnemanuel.com
25                                         865 S. Figueroa, 10th Floor
                                           Los Angeles, CA 900017
26                                         Telephone: (213) 443-3000
                                           Facsimile: (213) 443-3100
27

28
                                               -1-
                          PLAINTIFFS’ AND L&W’S STIPULATION OF DISMISSAL
                                    CASE NO. 4:15-CV-01247-HSG
            Case 4:15-cv-01247-HSG Document 128 Filed 04/09/21 Page 3 of 4



1    BARTLIT BECK LLP                   BRS LLP
     Philip S. Beck (pro hac vice)      Keith L. Butler (Cal. Bar No. 215670)
2    philip.beck@bartlitbeck.com        kbutler@brsllp.com
     Rebecca Weinstein Bacon (pro hac   Cindy Reichline (Cal. Bar No. 234947)
3    vice)                              creichline@brsllp.com
     rweinstein.bacon@bartlitbeck.com   12100 Wilshire Blvd., Suite 800
4    Joshua P. Ackerman (pro hac        Los Angeles, CA 90025
     vice)                              Telephone: (818) 292-8616
5    joshua.ackerman@bartlitbeck.com
     Tulsi E. Gaonkar (pro hac vice)    Attorneys for Plaintiffs
6    tulsi.gaonkar@bartlitbeck.com
     54 West Hubbard Street, Suite
7    300
     Chicago, IL 60654
8    Telephone: (312) 494-4400
     Facsimile: (312) 494-4440
9
     Lester C. Houtz (pro hac vice)
10   lester.houtz@bartlitbeck.com
     Sundeep K. Addy (pro hac vice)
11   rob.addy@bartlitbeck.com
     1801 Wewatta Street, Suite 1200
12   Denver, CO 80202
     Telephone: (303) 592-3100
13   Facsimile: (303) 592-3140

14   Counsel for Defendant L&W
     Supply Corporation
15

16
17

18

19
20

21

22

23

24

25

26

27

28
                                            -2-
                       PLAINTIFFS’ AND L&W’S STIPULATION OF DISMISSAL
                                 CASE NO. 4:15-CV-01247-HSG
              Case 4:15-cv-01247-HSG Document 128 Filed 04/09/21 Page 4 of 4



1                                           ORDER

2            Pursuant to the parties’ stipulation, it is so ORDERED. All claims against

3    USG Corp., United States Gypsum Company, and L&W Supply Corporation are
4    DISMISSED with prejudice. Each shall bear its own costs, expenses, and attorneys’

5    fees.

6

7    Date: 4/9/2021                                       _________________________

8                                                         Hon. Haywood S. Gilliam, Jr.

9                                                         United States District Judge

10

11

12

13

14

15

16
17

18

19
20

21

22

23

24

25

26

27

28
                                               -3-
                          PLAINTIFFS’ AND L&W’S STIPULATION OF DISMISSAL
                                    CASE NO. 4:15-CV-01247-HSG
